DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/18/2020 is acknowledged. Claim 25 was inadvertently grouped with the method claims in the Restriction but is properly grouped with the catalyst product. Thus, claim 25 is subject to examination in addition to claims 1-18 and 26-27.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8, 11-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 requires “a preformed catalyst material”, but the limitations imposed on the claim by this phrase are unclear. It is unclear if “preformed” requires a specific 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-13, 16, 18, and 25-27 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rayo Mayoral et al., US 2014/0124410.
	Regarding claims 1 and 5-6, Rayo Mayoral teaches a composite catalyst comprising alumina as a catalyst support material, zeolite as a preformed catalyst material, and a catalyst material as the catalytically active compound. See the abstract and [0024]-[0025]. The alumina and zeolite are combined in extrudates and thus the zeolite is secured in the alumina catalyst support. See Prot-6 in [0113]. Since the 
	Regarding claim 2, Rayo Mayoral teaches the extrudates have a size of 1/16 inch which is about 1.6 mm. See [0113].
	Regarding claim 3, Rayo Mayoral teaches a surface area of 331 m2/g. See Prot-6 in Table 4. 
	Regarding claim 4, Rayo Mayoral teaches the catalyst support material is Catapal C-1 which has a surface area of 230 m2/g. See [0113] in Rayo Mayoral and [0058] in evidentiary document Sosa et al. US 2011/0306691.
	Regarding claims 7 and 9-10, Rayo Mayoral teaches ZSM-5 which is known to have a silica to alumina ratio of 10:1 – 60:1. See [0113] in Rayo Mayoral and evidentiary document Argauner et al., US Patent 3,702,886; title, abstract, and column 2, lines 46-48.
	Regarding claims 11-13 and 16, Rayo Mayoral teaches tungsten oxide and molybdenum oxide which are formed upon calcination. See [0113].
	Regarding claim 18, Rayo Mayoral teaches impregnating the support material with Mo and W which distributes Mo and W through the catalyst support material. See [0113].
	Regarding claims 25-27, the claims are product-by-process claims which are met by the catalyst of Rayo Mayoral as discussed in the rejections of the previous claims even though the product of Rayo Mayoral may have been made by a different process. See MPEP 2113.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rayo Mayoral, US 2014/0124410.
Regarding claim 8, Rayo Mayoral does not teach the overall silica to alumina ratio claimed. However, determination of the proper composition would have been obvious to one of ordinary skill in the art in order to maximize the activity of the catalyst. 
Regarding claim 17, Rayo Mayoral teaches various zeolites can be used ([0066]), determination and selection of a zeolite with a proper silica to alumina ratio in the range claimed would have been obvious to one of ordinary skill in the art in order to maximize the activity of the catalyst. Rayo Mayoral teaches a weight ratio of zeolite to catalyst support material in example 2 of (10 wt. %) : (70 wt. % + 20 wt. %) = 1:9 which falls in the claimed range. Rayo Mayoral does not teach the overall silica to alumina . 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rayo Mayoral, US 2014/0124410, in view of Cody et al., US 6,099,719.
	Regarding claims 14-15, Rayo Mayoral does not teach magnesium oxide as claimed. However, it is known in the art to include magnesium in a support material used in a hydrotreating processes such as that of Rayo Mayoral, Cody teaches doping/promoting a catalyst support with magnesium. See column 6, lines 19-48, of Cody. One of ordinary skill in the art would have been motivated to include magnesium (which would exist as an oxide in the support) in the catalyst support material of Rayo Mayoral in order to control the acidity of the catalyst as discussed in both Rayo Mayoral ([0070]) and Cody.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736